


Exhibit 10.8.26

 

AMENDED AND RESTATED

 

UNSECURED SUBORDINATED NOTE

 

$2,000,000

May 17, 2002

 

Walnut Creek, California

 

1.             Promise to Pay.    This Amended and Restated Unsecured
Subordinated Note (this “Note”), is the promise of WESTAFF (USA), INC., a
California corporation (“Payor”) to pay to W. Robert Stover, and his successors
and assigns (“Holder”), the principal amount and all interest accrued upon the
loan (the “Loan”), made f by Holder to the undersigned, the principal amount of
TWO MILLION DOLLARS (US$2,000,000) (the “Principal Amount”).  Upon the terms and
conditions hereof, Payor hereby unconditionally promises to pay to the order of
Holder at such address as Holder shall hereinafter designate to Payor in
writing, in lawful money of the United States of America and in immediately
available funds, the Principal Amount and to pay interest on the outstanding
principal balance of the Loan as computed in the manner set forth in Section 3
below.  All capitalized terms herein shall have the meanings as provided herein
(including Section 13 below), and if not defined herein, shall have the
respective meanings as defined in Annex A of that certain Multicurrency Credit
Agreement dated on or about the date hereof by and among Westaff (USA), Inc.,
Westaff (U.K.) Limited, Westaff Support, Inc., Westaff (CA), Inc., and Westaff
Limited Partnership, as Borrowers, Westaff, Inc., as Guarantor, General Electric
Capital Corporation, as Agent, and the Lenders signatory thereto (as amended,
supplemented, replaced, refinanced or otherwise modified from time to time,
“Credit Agreement”).

 

This Note is an amendment and restatement of that certain Unsecured Subordinated
Note, dated April 1,  2002, by the Payor in favor of the Holder, in the maximum
principal amount of $2,000,000 (the “Prior Note”).  This Note amends, restates
and replaces in full the Prior Note, which shall be returned by the Holder to
the Payor and marked “cancelled.”

 

2.             Maturity; Conversion Rights.

 

(a)           Subject to Section 4 hereof, the Principal Amount of the Loan made
under this Note, plus all accrued and unpaid interest thereon, shall be due and
payable on August 18, 2007 (the “Maturity Date”).  Subject to the provisions of
Section 4(c), Payor may prepay all or any portion of this Note at any time
without penalty.  All payments to Holder shall be accompanied by a certificate
from an officer of Payor certifying that Payor is not prohibited from making
payments under Section 4(c) hereof.  All payments received from Payor hereunder
shall be applied first, to the payment of any unpaid interest under this Note,
and second, to reduce the principal balance hereunder.

 

1

--------------------------------------------------------------------------------


 

(b)           If, during the term of this Note, Westaff, Inc., a Delaware
corporation and parent corporation of Payor, offers subscription rights to its
stockholders to purchase additional shares of its common stock, then Holder
shall have the option to convert, within 10 calendar days of the commencement of
the offer and upon written notice to Westaff, Inc. and Payor, the outstanding
balance due hereunder into such subscription rights on a dollar-for-dollar basis
(the “Conversion Rights”).  The Conversion Rights are not subject to the terms
of subordination set forth in Section 4 below.

 

3.             Interest Rate.  Payor shall pay interest to Holder on the
outstanding and unpaid principal amount of the Loan at the rate (the “Interest
Rate”) equal to the US Index Rate (as calculated under the Credit Agreement)
plus seven percent (7%), calculated on the basis of a year of 365 days for the
actual number of days elapsed and compounded monthly, provided, however, that in
no event shall the Interest Rate exceed the maximum rate permitted by law. 
Interest accruing on the principal amount of the Loan shall be paid by Payor to
Holder 60 calendar days after the end of each Fiscal Quarter (subject to the
Section 4(c) hereof).  For the purposes of this Note, “Fiscal Quarter” means any
of the quarterly accounting periods of Payor, the first three of which comprise
12 weeks and the fourth of which comprises 16 or 17 weeks.

 

4.             Subordination.

 

(a)           Payor and Holder agree that all payments under this Note are and
shall be subordinate, to the extent and in the manner hereinafter set forth, in
right of payment to the prior cash payment in full of all of Payor’s payment
obligations now or hereafter existing in respect of any Senior Debt (as defined
in Section 13 below), whether for principal, interest, fees, expenses or
otherwise (such payment obligations being the “Senior Obligations”).

 

(b)           Senior Debt Holders (as defined in Section 13 below) will be
entitled to receive payment in full of all Senior Obligations due in respect of
Senior Debt (including interest after the commencement of any bankruptcy
proceeding at the rate specified in the applicable Senior Debt, without regard
to whether or not such interest is an allowed claim, but except for any
contingent indemnity obligation) before Holder will be entitled to receive any
payment with respect to this Note, in the event of any distribution to creditors
of Payor:  (i) in a liquidation or dissolution of Payor; (ii) in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to Payor
or its property; (iii) in an assignment for the benefit of creditors; or (iv) in
any marshaling of Payor’s assets and liabilities.

 

(c)           Payor may make principal and interest payments under this Note
when due, without acceleration, except, as long as any Senior Obligations are
outstanding, Payor may not make any principal or interest payment in respect of
this Note in the event of any of the following:

 

 

2

--------------------------------------------------------------------------------


 

(I)            IN THE EVENT ANY DEFAULT IN THE PAYMENT OF PRINCIPAL OF, INTEREST
OR PREMIUM, IF ANY, ON ANY SENIOR DEBT OCCURS AND IS CONTINUING UNDER THE
AGREEMENT, INDENTURE OR OTHER DOCUMENT GOVERNING SUCH SENIOR DEBT (A “PAYMENT
DEFAULT”), OR

 

(II)           IN THE EVENT (A) ANY DEFAULT (OTHER THAN A PAYMENT DEFAULT)
OCCURS AND IS CONTINUING WITH RESPECT TO ANY SENIOR DEBT WHICH, WITH THE GIVING
OF NOTICE OR THE PASSAGE OF TIME, WOULD PERMIT THE AGENT OR THE SENIOR DEBT
HOLDERS TO ACCELERATE THE MATURITY OF THE SENIOR DEBT; OR (B) AFTER GIVING
EFFECT TO THE PAYMENT TO BE MADE IN RESPECT OF THIS NOTE, A DEFAULT WOULD EXIST
THAT, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME, WOULD  PERMIT THE AGENT
OR THE SENIOR DEBT HOLDERS TO ACCELERATE THE MATURITY OF THE SENIOR DEBT; OR (C)
AFTER GIVING EFFECT TO THE PROPOSED PAYMENT HEREUNDER, THE BORROWERS UNDER THE
CREDIT AGREEMENT SHALL HAVE AN AGGREGATE BORROWING AVAILABILITY (AS DEFINED IN
THE CREDIT AGREEMENT) OF THE US DOLLAR EQUIVALENT  (AS DEFINED IN THE CREDIT
AGREEMENT) OF LESS THAN THE GREATER OF (Y) FIFTEEN PERCENT (15%) OF THE
AGGREGATE BORROWING BASE (AS DEFINED IN THE CREDIT AGREEMENT) OR (Y) $5,000,000,
AND IN EACH INSTANCE UNDER CLAUSES (A), (B) AND (C) HEREOF, ANY SENIOR DEBT
HOLDER SHALL HAVE DELIVERED TO PAYOR AND HOLDER AT THE ADDRESSES SET FORTH IN
SECTION 8 BELOW NOTICE OF SUCH DEFAULT OR CONDITION (A “PAYMENT BLOCKAGE
NOTICE”) FROM ANY SENIOR DEBT HOLDER.

 

(d)           Payments on this Note may and shall be resumed (i) in the case of
a Payment Default, or (ii) in the case Payor and Holder receive a Payment
Blockage Notice, upon the date on which such Payment Default or the default  or
condition described in the Payment Blockage Notice is cured or waived.

 

(e)           In the event that Holder receives any payment with respect to this
Note at a time when such payment is prohibited by Section 4(c) hereof, such
payment (the “Unpermitted Payment”) shall be held by Holder, in trust for the
benefit of the Senior Debt Holders.  Upon written request of the Agent, Holder
shall deliver the Unpermitted Payment in trust to the Agent to be applied to the
Senior Obligations.

 

(f)            Intentionally Left Blank.

 

(g)           This Section 4 defines the relative rights of Holder and Senior
Debt Holders.  Nothing in this Note shall:

 

(I)            IMPAIR, AS BETWEEN PAYOR AND HOLDER, THE OBLIGATION OF PAYOR,
WHICH IS ABSOLUTE AND UNCONDITIONAL, TO PAY PRINCIPAL OF AND INTEREST ON THIS
NOTE IN ACCORDANCE WITH ITS TERMS;

 

(II)           AFFECT THE RELATIVE RIGHTS OF HOLDER AND CREDITORS OF PAYOR OTHER
THAN THEIR RIGHTS IN RELATION TO SENIOR DEBT HOLDERS; AND

 

 

 

3

--------------------------------------------------------------------------------


 

 

(iii)          if Payor fails because of this Section 4 to pay principal of or
interest on this Note on the due date, the failure is still a default hereunder.

 

(h)           No right of any Senior Debt Holder to enforce the subordination of
the indebtedness evidenced by this Note shall be impaired by any act or failure
to act by Payor or Holder or by the failure of Payor or Holder to comply with
the terms of this Note.

 

(i)            Upon any payment or distribution of assets of Payor referred to
in Section 4(a), Holder shall be entitled to rely upon any order or decree made
by any court of competent jurisdiction or upon any certificate of a
representative or of the liquidating trustee or agent or other Person making any
distribution to Holder of this Note for the purpose of ascertaining the Persons
entitled to participate in such distribution, the Senior Debt Holders and other
indebtedness of Payor, the amount thereof or payable thereon, the amount or
amounts paid or distributed thereon and all other facts pertinent thereto or to
this Section 4.

 

(j)            For the purposes of this Note, the Senior Obligations shall not
be deemed to have been paid in full unless the Senior Debt Holders shall have
received cash payment in full of all Senior Obligations (whether matured or
unmatured), with the exception of contingent indemnity obligations and all
commitments to extend further financial accommodations under the Credit
Agreement shall have terminated.

 

(k)           Holder (i) will not take, sue for, or demand from Payor payment of
all or any portion of this Note (with the exception of a demand for a regularly
scheduled interest payment for which payment is permitted under Section 4(c));
(ii) will not commence, or join with any creditor other than the Senior Debt
Holders in commencing, directly or indirectly, or cause Payor to commence, or
assist Payor in commencing, any proceeding referred to in Section 4(a); and
(iii) will not initiate, prosecute or participate in any claim, action or other
proceeding challenging the enforceability, validity, perfection or priority of
the Senior Debt or any lien or security interest granted to secure the Senior
Debt..

 

(l)            Holder undertakes to execute, verify, deliver and file any proofs
of claim that the Senior Debt Holders may at any time require to prove and
realize upon any rights or claims pertaining to this Note and to effectuate the
full benefit of the subordination contained herein; and upon failure of Holder
so to do, the Senior Debt Holders shall be deemed to be irrevocably appointed
the agent and attorney-in-fact of Holder to execute, verify, deliver and file
any such proofs of claim; provided, that neither the Agent nor any Senior Debt
Holder shall have any obligation to execute, verify, deliver or file such proof
of claim.

 

(m)          No right of the Senior Debt Holders to enforce subordination as
herein provided shall at any time or in any way be affected or impaired by any
failure to act on the part of Payor or the Senior Debt Holders, or by any
noncompliance by Payor with any of the terms and provisions of this Note,
regardless of any knowledge thereof that the Senior Debt Holders may have or be
otherwise charged with.

 

 

4

--------------------------------------------------------------------------------


 

5.             Subrogation.  Subject to the payment in full of all the Senior
Debt (other than contingent indemnity obligations) and termination of all
commitments to extend further financial accommodations under the Credit
Agreement and until this Note shall be paid in full, Holder shall be subrogated
to the rights of the Senior Debt Holders (to the extent of payments or
distributions previously made to such Senior Debt Holders pursuant to the
provisions of Section 4 above) to receive payments or distributions of assets of
Payor applicable to the Senior Debt.  No such payments or distributions
applicable to the Senior Debt shall, as between Payor and its creditors, other
than the Senior Debt Holders and Holder, be deemed to be a payment by Payor to
or on account of this Note; and for the purposes of such subrogation, no
payments or distributions to the Senior Debt Holders to which Holder would be
entitled except for the provisions of this Section 5 shall, as between Payor and
its creditors, other than the Senior Debt Holders and Holder, be deemed to be a
payment by Payor to or on account of the Senior Debt.  If all or any part of any
payment to the Senior Debt Holders is recovered from or required to be repaid by
any Senior Debt Holder, then this Agreement shall be reinstated and any payment
or distribution to Holder at any time thereafter, whether pursuant to the right
of subrogation or otherwise, shall be deemed to have been received in trust for
the Senior Debt Holders and promptly paid to the Agent to be applied to the
Senior Debt.

 

6.             Usury Savings Provision.  Under no circumstances (and
notwithstanding any other provisions of this Note) shall the interest charged,
collected, or contracted for on this Note exceed the maximum rate permitted by
law.  If any part of this Note cannot be enforced, this fact will not affect the
rest of this Note.

 

7.             Reimbursement of Expenses.  If Holder incurs any out-of-pocket
expenses (including, without limitation, the fees and expenses of Holder’s
attorneys) in connection with the placement of this Note in the hands of its
attorneys for collection, or if this Note is collected through any legal
proceedings at law or in equity or in bankruptcy, receivership or other court
proceedings, then Payor shall pay to Holder, on demand, all reasonable costs and
expenses of collection, including, but not limited to, court costs and
reasonable attorneys’ fees.

 

8.             Notices. Any confirmation, notice or any other communication
provided for hereunder shall be in writing or by a telecommunications device
capable of creating a written record, and shall be effective (a) upon personal
delivery thereof, including without limitation, by overnight mail and courier
service or the United States mail, certified or registered, postage prepaid,
return receipt requested, or (b) in the case of notice by such
telecommunications device, when properly transmitted and confirmed by telephone,
addressed to the party to be noticed as follows:

 

 

5

--------------------------------------------------------------------------------


 

If to Payor at:

 

Westaff (USA), Inc.

P.O. Box 9280

Walnut Creek, CA  94598

Attention:  Treasurer

Telecopier No.: 925-930-5361

Telephone No.: 925-952-2502

 

with copies to:

 

Westaff (USA), Inc.

P.O. Box 9280

Walnut Creek, CA  94598

Attention:  Chief Financial Officer

Telecopier No.: 925-934-5489

Telephone No.: 925-256-1518

 

Westaff (USA), Inc.

P.O. Box 9280

Walnut Creek, CA  94598

Attention: Legal Department

Telecopier No.: 925-937-0593

Telephone No.: 925-930-5349

 

If to Holder at:

 

Mr.  W. Robert Stover

c/o Westaff (USA), Inc.

P.O. Box 9280

Walnut Creek, CA  94598

 

or to such other address as either party may hereafter designate for itself by
written notice to the other party in the manner herein prescribed.

 

9.             Binding Nature; Assignment.  This Note and all of the provisions
hereof shall be binding upon and inure to the benefit of Payor and Holder and
their respective successors and permitted assigns, but neither this Note nor any
of the rights, interests or obligations hereunder shall be assigned or
transferred by Payor without the prior written consent of Holder.

 

10.           Amendments and Waivers.

 

(a)           The Senior Debt and any Senior Obligations may be amended,
modified, increased, waived or extended, without notice to or consent of Holder,
and such amendment, modification, increase, waiver or extension shall not change

 

6

--------------------------------------------------------------------------------


 

 

or modify the subordinated nature of this Note or Holder’s or Payor’s
obligations under Section 4 hereof.

 

(b)           Except as otherwise expressly provided herein, this Note may not
be amended or modified except by written instruments signed by the Agent, Payor
and Holder.  Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which it is given. 
Holder may delay or forego the enforcement of any of its rights or remedies
under this Note or any other document evidencing or securing this Note without
losing them.  Payor and any other Person who signs, guarantees or endorses this
Note, to the extent allowed by law, waive presentment, demand for performance,
notice of non-performance, protest, notice of protest, notice of dishonor,
notice of default, or any other notice whatsoever.  Upon any change in the terms
of this Note in compliance with this Section 10 and unless otherwise expressly
stated in writing, no party who signs this Note, whether as Payor, guarantor,
accommodation Payor or endorser, shall be released from liability.

 

11.           Applicable Law.    THIS NOTE SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS, PRINCIPLE OR RULE THAT MIGHT
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

12.           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS NOTE, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  EACH PARTY
HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS SUBORDINATION
AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS SUBORDINATION
AGREEMENT.

 

13.           Definitions.

 

(a)           For the purposes of this Note, the terms below shall have the
following meanings:

 

“Agent” means General Electric Capital Corporation, as agent for the Lenders
under the Credit Agreement, and its successors and assigns.

 

“Lenders” means each of the financial institutions party to the Credit
Agreement.

 

“Credit Agreement” has the meaning set forth in the introductory paragraph
hereto.

 

“Senior Debt Holders” means the Agent and the Lenders under the Credit Agreement
and their respective successors, participants and assigns, as permitted under
the Credit Agreement.

 

“Senior Debt” means all indebtedness and obligations now or hereafter existing
or owed by Payor to the Senior Debt Holders pursuant to the Credit Agreement  or
any instruments or other documents executed by Payor with or in favor of the
Senior

 

7

--------------------------------------------------------------------------------


 

Debt Holders in connection therewith, as such agreements may be amended,
supplemented, replaced, refinanced or otherwise modified from time to time, and
whether for principal, premium, interest, fees, expenses, indemnities or
otherwise.

 

(b)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(c)           by Unless otherwise expressly provided herein, references to
agreements (including this Note) and other contractual instruments shall be
deemed to include all subsequent amendments. amendment and restatements and
other modifications thereto.


 


(D)           THE WORDS “HEREOF,” “HERETO,” “HEREIN,” “HEREUNDER” AND SIMILAR
WORDS REFER TO THIS NOTE AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
NOTE; AND SECTION AND CLAUSE REFERENCES ARE TO THIS NOTE UNLESS OTHERWISE
SPECIFIED.

 

(e)           The captions and headings of this Note are for convenience of
reference only and shall not affect the interpretation of this Note.

 

[Signature Page to Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Payor has caused this Note to be duly executed by its
officer hereunto authorized as of the date first above written.

 

 

WESTAFF (USA), INC., a California corporation:

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief Financial Officer

 

The undersigned hereby acknowledges and consents to the terms and conditions of
the above Unsecured Subordinated Note:

 

/s/ W. Robert Stover

 

W. Robert Stover, an individual

 

9

--------------------------------------------------------------------------------
